Exhibit 10.7

CNET Networks, Inc.

Outside Director Compensation Plan

Originally adopted by the Board of Directors June 10, 2003

Revised July 19, 2006, October 17, 2006 and December 13, 2006

Plan Objective

The CNET Networks, Inc. Outside Director Compensation Plan is designed to
attract and retain board members who possess the highest qualifications,
integrity and independence and to compensate them appropriately for their
services.

Eligibility

The Plan is available to members of the CNET Networks Board of Directors who are
not employees of the Company and who have not served in such capacity during the
previous three years.

Effective Date of the Plan

The revised Plan is in effect from and after the effective date hereof and shall
remain in effect until repealed by the Board of Directors and the Governance and
Nominating Committee, and supersedes any prior plan.

Plan Administration

The Governance and Nominating Committee is responsible for administering the
Plan in its sole discretion and judgment.

Annual Cash Retainer

Each member of the Board of Directors shall receive an annual retainer of
$15,000 payable in cash in equal installments on a quarterly basis within thirty
days following the end of the quarter. Payments shall be pro-rated to reflect
service for periods of less than a full quarter. In the event of a director’s
resignation or removal, a pro rated payment shall be made within thirty days of
termination of service.

The Chairman on the Board shall receive an annual retainer of $10,000, the Chair
of the Audit Committee shall receive an annual retainer of $8,000 and the Chair
of each other committee shall receive an annual retainer of $5,000, payable in
the same manner as the board retainer.

Meeting Fees

Each member of the Board of Directors shall receive a fee equal to $2,000 for
each board meeting attended in person and $500 for each board meeting attended
by telephone. Each member of a committee shall receive a fee equal to $1,000 for
each committee meeting attended, whether in person or by phone, provided that no
fees shall be paid with respect to committee meetings held in conjunction with
board meetings. Meeting fees shall be paid within thirty days of the end of each
quarter for all meetings held during the quarter.

Option Grants

Each director shall be entitled to an annual option grant in the amount of
20,000 shares. The grant shall be made automatically on the date of the
Company’s annual stockholders meeting pursuant to the same form of agreement
used for annual director grants prior to the adoption of this Plan (provided
that the recital in said agreement will reference the grant being made on the
date of the annual meeting rather than “on the same date as the annual grant to
employees”). If the annual meeting does not occur on a business day, the grant
shall occur on the first business day thereafter. Removal of restrictions on
sale of shares acquired pursuant to the option grant shall occur in 12 equal
monthly installments, beginning on the first day of the first month beginning
after the effective date of grant and subject to acceleration in the event of a
sale of the Company (as provided in the form of agreement).



--------------------------------------------------------------------------------

In addition, effective on the date a board member is initially elected to the
board (or on the first business day thereafter if the date of election is not a
business day), a member shall be entitled to receive an automatic option grant
in the amount of 60,000 options pursuant to the same form of agreement used for
initial director grants prior to the adoption of this Plan, with restrictions on
sale of shares acquired pursuant to the option grant to be removed 1/3 on the
first anniversary of the grant and 1/36 per month thereafter, subject to
acceleration in the event of a sale of the Company (as provided in the form of
agreement).

If the Board shall have a non-executive Chairman, such individual shall be
entitled to receive an additional annual option grant in the amount of 20,000
shares. In the instance of the first such chairman appointed on October 10,
2006, such first annual grant shall be made upon the effective date of the
adoption of this Plan. Thereafter, the grant shall be automatically made on the
same date as the annual director grant referenced above, and the grant shall be
made pursuant to the same form of agreement used for annual director grants
referenced above. Removal of restrictions on sale of shares acquired pursuant to
the option grant shall occur in 12 equal monthly installments, beginning on the
first day of the first month beginning after the effective date of grant,
subject to acceleration in the event of a sale of the Company (as provided in
the form of agreement).